DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 02/25/2021. Claims 1, 2, 4-15, and 18-20 are pending in the case. Claims 3, 16, and 17 have been cancelled. Claims 1 and 9 are independent claims.

Response to Arguments
Applicant's amendments to the specification and arguments regarding the objection to the specification is persuasive. Accordingly, this objection is hereby withdrawn.
Applicant's amendment to claim 11 and arguments regarding 35 U.S.C. § 112 rejection of claim 11 is persuasive. Accordingly, this rejection is hereby withdrawn.
Applicant's prior art arguments have been fully considered and are persuasive. Accordingly, these rejections are hereby withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: independent claims 1 and 9 require “an installer script of the multiple independent processes is configured to install on an available hardware architecture of the one or more computing platforms, where the first service is further configured to direct a first CPU computing device to load and run an architect process, a second CPU computing device to load and run an instructor process, a first GPU computing device to load and run a learner process, and assign roles of those processes to run on the available hardware architecture of the one or more computing platforms.” The closest prior art of record, Trenholm, teaches dividing jobs up over CPUs and GPUs (Paragraph 69 et seq.) but it doesn’t teach assigning specific jobs to a specific CPU or GPU.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.
/CRG/Examiner, Art Unit 2123


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121